Title: [Diary entry: 1 December 1785]
From: Washington, George
To: 

Thursday 1st. Thermometer at  in the Morning— at Noon and 52 at Night. White frost, and clear morning—very little wind all day, and that Southerly. Took the Hounds out before Sun rise and about 8 Oclock, after being upon several drags, or the same drag several times, put up a Fox which the Dogs run very indifferently—being very much dispersed and often at Cold Hunting until about 12 or between that and one when the Scent had got so cold that they could follow it no longer. 3 or 4 of the French Hds. discovered no greater disposition for Hunting today than they did on tuesday last. Miss Kitty Washington went from this After Breakfast, to Alexandria and Mr. Shaw who with G. Washington went out a Hunting with me meeting her in the Road accompanied her to that place. In order to try the difference between burning Spermaciti and Tallow Candles—I took one of each—


The
1st.
weighing
3 oz.
10 p[enny] w[eight] 6 g[rams]



2
Ditto
5
2


and lighted them at the same instant. The first burnt 8 hours and 21 Minutes; when, of the latter, their remained 14 penny weight; which continued to burn one hour and a quarter longer, making in all 9 hours & 36 Minutes. By which it appears (as both burnt without flairing) that, estimating Spirmaciti Candles at 3/. pr. lb. & Tallow Candles at 1/. pr. lb. the former is dearer than the latter as 30 is to nearly 13. In other words more than 2¼ dearer.